DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 12-18, 25-27, 31-32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, 25, 32, 34 and 35, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13-18, 25-27, 31-32, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claypool et al. (US Pub 2013/0261504).
With respect to claim 1, Claypool discloses a spacer device (See fig 3, 4B below) for assisting a surgeon during knee surgery on a patient comprising: a housing (fig 4B, 342) that includes a lateral member (fig 4B, 464) having an outer surface and an inner surface and a pair of side members (fig 4B, 348) that comprise respective, internal, opposed side walls (See fig 4B below); and a support portion (fig 4B, 344, 350) having a first end portion (fig 4B, 352, 350) and a second end portion (fig 4B, 488), the second end portion capable of being initially disposed between the side walls of the housing (paragraph 71)  and the first end portion including a first pair of lateral projections (fig 4B, 484, 486); wherein the outer surface of the lateral member and the first end of the support portion are to be positioned adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface (fig 3); and wherein the support portion is adapted for axial slidable movement (fig 3, 212) relative to the housing so as to define a first space and a second space (for 471, 473) between the first pair of lateral projections and respective side members for receiving one or more (paragraph 68, vary sized 346 spacer members are provided) spacer elements  (fig 4B, 346) therein. With respect to claim 2, Claypool discloses wherein the one more spacer elements further comprise a force sensor (paragraph 7 sensors placed the shims, bearings and bearing support). With respect to claim 3, Claypool discloses wherein axial slidable movement of the support portion relative to the housing further defines an inner space between the inner surface of the lateral member and the second end portion for receiving a force sensor therein (paragraph 23). With respect to claim 4, Claypool discloses wherein the force sensor is a mechanical or non-electronic force sensor (paragraph 25). With respect to claim 7, Claypool discloses wherein the second end comprises a second pair of lateral projections (fig 4B, 490). With respect to claim 8, Claypool discloses wherein each of the side walls comprises a medial projection at a distal end thereof for contacting the one or more spacer elements (paragraph 79, lead in edges 479 mate with slot of the housing).
With respect to claim 13, Claypool discloses a surgical system (see figs 3 and 4B below) for assisting a surgeon during knee surgery on a patient comprising: a spacer device (fig 4B) including: (a) a housing (fig 4B< 342) that includes a lateral member (fig 4B, 464) having an outer surface and an inner surface, the outer surface to be positioned adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface (fig 3), the housing further including a pair of side members (see fig 4B below) that comprise respective, internal opposed side walls (See fig 4B below); and (b) a support portion (Fig 4B, 344, 350) having a first end portion (see fig 4B below) and a second end portion (fig 4B, 488), the second end portion capable of being initially disposed between the side walls of the housing and the first end portion to be positioned adjacent the resected distal femoral surface, the posterior femoral surface and/or the resected proximal tibial surface and including a first pair of lateral projections (fig 3); one or more spacer elements (fig 4B, 346 and paragraph 68 multiple provided); and a force sensor (paragraph 7); wherein the support portion is adapted for slidable movement relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members for receiving the one or more spacer elements therein (fig 3, 212). With respect to claim 14, Claypool discloses wherein the force sensor is not disposed on or integral with the spacer device (paragraph 7, coupled to or integrated to). With respect to claim 15, Claypool discloses wherein the force sensor is disposed in or on the one or more spacer elements (paragraph 7, coupled to). With respect to claim 16, Claypool discloses wherein axial slidable movement of the support portion relative to the housing further defines an inner space between the inner surface of the lateral member and the second end portion for receiving the force sensor therein (fig 3). With respect to claim 17, Claypool discloses wherein the second end comprises a second pair of lateral projections (fig 4B, 490). With respect to claim 18, Claypool discloses wherein each of the side walls comprises a medial projection at a distal end thereof for contacting the one or more spacer elements (paragraph 79, lead in edges 479 mate with slot of the housing).
With respect to claim 25, Claypool discloses a method for assisting a surgeon during knee surgery on a patient comprising: including the steps of: positioning a spacer device (fig 3, 340) adjacent a resected femur and a resected tibia (fig 5, 504, resect) of a knee joint of the patient, the spacer device comprising: (a) a housing (fig 4B, 342) that includes a lateral member (fig 4B, 364) having an outer surface (top) and an inner surface (bottom), the outer surface to be positioned adjacent a resected distal femoral surface (fig 3), a posterior femoral surface and/or a resected proximal tibial surface, the housing further including a pair of side members (see fig 4B below) that comprise respective, internal, opposed side walls (see fig 4B below); and (b) a support portion (fig 4B, 344, 350) having a first end portion (fig 4B< 350, 352) and a second end portion (fig 4B< 488), the second end portion capable of being initially disposed between the side walls of the housing and the first end portion to be positioned adjacent the resected distal femoral surface, the resected posterior femoral surface and/or the resected proximal tibial surface (fig 3) and including a first pair of lateral projections (fig 4B, 486, 484); slidably moving the support portion relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members (fig 3, 212); and inserting one or more spacer elements (fig 3, 346) into the first and/or second space. With respect to claim 26, Claypool discloses wherein said step of positioning a spacer device comprises positioning the spacer device adjacent: (a) the resected distal femoral surface and the resected proximal tibial surface while the knee joint is in an extended position; and/or (b) the posterior femoral surface and the resected proximal tibial surface while the knee joint is in a flexed position (paragraph 78 and fig 3). With respect to claim 28, Claypool discloses further comprising including the step of measuring an extension gap and a flexion gap between the resected femur and the resected tibia (paragraph 80, sizing). With respect to claim 31, Claypool discloses wherein axial slidable movement of the support portion relative to the housing further defines an inner space between the inner surface of the lateral member and the second end portion for receiving a force sensor therein (paragraph 7). With respect to claim 32, Claypool discloses further comprising: including the steps of: inserting a force sensor into the inner space (paragraph 7); removing the one or more spacer elements from the first space and/or the second space (paragraph 81, insertion and removal of shims while the kinematics are determined, fig 5, shows iterations between measuring force and removing shims); using the force sensor to measure a force exerted by the resected femur and the resected tibia on the spacer device (fig 5, 514). With respect to claim 34, Claypool discloses further comprising including the step of using: (a) the measurements of the extension gap and/or the flexion gap; and/or (b) the force measured; to determine a course of action associated with knee surgery on the patient (fig 5, perform one or more sizing procedures 516, based on the stability, force balance and motion). With respect to claim 35, Claypool discloses wherein the course of action includes further resection of the resected distal femoral surface, the posterior femoral surface and/or the resected proximal tibial surface (fig 5, 516, 517 cut tibia and/or femur).

    PNG
    media_image1.png
    769
    764
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claypool et al. (US Pub 2013/0261504) in view of Heavener (US pub 2009/0018544).
With respect to claim 12, Claypool discloses the claimed invention except for wherein the housing comprises first and second portions slidably connected to each other to allow for axial and/or sagittal movement of the first portion relative to the second portion.
Heavener discloses a housing (fig 2, 100) comprises first (fig 2, 110) and second (fig 2, 108, 150) portions slidably connected to each other to allow for axial and/or sagittal movement of the first portion relative to the second portion (paragraph 29) to fit an individual patient's anatomy by aligning the housing with the condyles of the patient's femur (paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claypool to include wherein the housing comprises first and second portions slidably connected to each other to allow for axial and/or sagittal movement of the first portion relative to the second portion in view of Heavener in order to fit an individual patient's anatomy by aligning the housing with the condyles of the patient's femur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160199077 A1 discloses a spacer with a housing and support
US 20070239165 A1 discloses a spacer with a housing and support and force sensors
US 20050177170 A1 discloses a spacer with a housing and support
US 20060085007 A1 discloses a spacer with a housing and support and spacer
US 20170312099 A1 discloses a spacer with a housing and support
US 20140094715 A1 discloses a spacer with a housing and support and force sensors
US 20110251694 A1 discloses a spacer with a housing and support and sensors
US 20150105782 A1 discloses a spacer with a housing and support and force sensors
US 20160106409 A1 discloses a spacer with a housing and support
US 20170007330 A1 discloses a spacer with a housing and support and sensors
US 8603101 B2 discloses a spacer with a housing and support and sensors
US 9332943 B2 discloses a spacer with a housing and support and spacers and sensors
US 9456908 B2 discloses a spacer with a housing and support
US 10271965 B2 discloses a spacer with a housing and support 
US 10893955 B2 discloses a spacer with a housing and support
US 11291437 B2 discloses a spacer with a housing and support


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773